Citation Nr: 1341993	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-02 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a clam for service connection for a left ear disability to include hearing loss.

2.  Entitlement to service connection for a bilateral hearing loss.

3.  Entitlement to service connection for a back disability to include degenerative disk disease of the lumbar spine with moderate lumbar spondylosis and leg pain.



REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The February 2010 decision denied service connection for bilateral hearing loss.  A claim for service connection for left ear disability, to include hearing loss, was previously denied on a direct basis in an unappealed rating action entered in June 2002.  The fact that the Veteran has since raised alternate theories of entitlement or now claims bilateral hearing loss does not operate to transform his previously denied claim into a new one. See, e.g., Boggs v. Peake, 520 F.3d 1330, 1336-37   (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 206 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

Under the circumstances, it is the Board's conclusion that new and material evidence must be received to reopen the Veteran's claim before it can again be considered on the merits. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).  Consequently, and because the Board is required to consider the question of reopening independent of the RO's determination on the matter, the issue on appeal has been characterized as set forth above, on the title page. See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).



The issue of entitlement to service connection for degenerative disk disease of the lumbar spine with moderate lumbar spondylosis and leg pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 2002 decision, the RO denied service connection for a left ear disability to include hearing loss based on the finding that there was no evidence of a current left ear disability.

2.  The evidence added to the record since the June 2002 rating decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for a left ear disability to include hearing loss.

3.  Bilateral hearing loss was not shown in service or within one year of service discharge; and, the competent evidence fails to establish an etiological relationship between the Veteran's diagnosed hearing loss and his active service. 


CONCLUSIONS OF LAW

1.  The June 2002 rating decision denying service connection for a left ear disability to include hearing loss is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  With respect to the Veteran's claim for service connection for a left ear disability to include hearing loss, new and material evidence has been received since the claim for service connection. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.158 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Since the Board is reopening the claim for left ear hearing loss on the basis of new and material evidence, there is no need to discuss whether the Veteran has received sufficient notice insofar as the specific reasons for the prior final denial.  Even if he has not, this is inconsequential and, at most, harmless error.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Turning now to the Veteran's right ear hearing loss, proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.


Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in July 2009 of the criteria for establishing entitlement to service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in February 2010.  Nothing more was required.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, private records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any treatment records aside from those that are already of record.  

The Board acknowledges that the issue of service connection for low back disability is being Remanded, in part, to obtain copies of outstanding SSA records.  However, there is no prejudice in proceeding with an adjudication of the hearing loss issue without having those records.  In Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010), the Federal Circuit noted that 38 U.S.C.A. § 5103A does not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claims.  VA is not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

Here, the Veteran stated, in his September 2011 hearing before the undersigned VLJ, that the outstanding SSA records were not related to his claim for hearing loss.  He testified that he never even mentioned his hearing loss.  There is no reasonable possibility that these records are related to the Veteran's claim for hearing loss.  

In January 2010, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether his current bilateral hearing loss had an onset during or was caused by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the relevant history of the Veteran's hearing loss, considered the Veteran's lay history, and performed the necessary audiological testing.  The examiner provided a sufficiently detailed description of the disability, and the examiner provided an analysis to support the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As mentioned above, the Veteran was provided a hearing before the Board in September 2011.  A discussion of this hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of service connection for bilateral hearing loss was indentified.  Information was elicited from the Veteran concerning his symptoms and contentions regarding their etiology.  Specifically, the Veteran mentioned his military occupation working around artillery and a flight to South Carolina that led to the identification of ear trouble.

New and Material Evidence 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

If VA determines that new and material evidence has been added to the record, the claim is reopened, and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140   (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The RO issued a decision in June 2002 that denied service connection for left ear disability.  Such was based on the finding that there was no evidence of a current left ear disability.  Evidence considered by the RO included the Veteran's statement in his application for benefits that his left ear disability was related to service and his service treatment records.  Reference was made to the Veteran's normal hearing at service discharge.  The Veteran did not appeal the June 2002 decision, nor did he submit any new and material evidence within a year of the decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  As such, the June 2002 rating decision is the last final denial of the claim. 
  
The evidence received since the June 2002 decision includes the report of a January 2010 VA examination report.  That report shows that the Veteran has been diagnosed as having left ear hearing loss.  The report is new in that it was not previously of record.  It is also material because it relates to an unestablished fact necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence indicates that the Veteran has a current left ear hearing loss disability.

This evidence is both new and material to the left ear hearing loss claim.  The Board will reopen the claim for a de novo review on the merits.

The Board acknowledges that by reopening the Veteran's left ear hearing loss VA's duty to assist is triggered.  There is no prejudice in proceeding to a decision on the merits.  The RO has already considered the Veteran's left ear hearing loss claim (framed as bilateral hearing loss) on its merits and conducted development by providing a new VA examination and requesting relevant records as noted above.  For the forgoing reasons, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran. 

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In Hensley, the Court held that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. See 38 C.F.R. § 3.385.

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggests that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

A review of the record shows that the Veteran has been diagnosed as having bilateral hearing loss for VA purposes.  Shedden/Caluza element (1) is met.

Turning to Shedden/Caluza element (2), the incurrence or aggravation of an injury or disease in service, the Board notes the Veteran's service treatment records indicate that the Veteran had an ear ache in February of 1975.  Following observation from a medical examiner the Veteran was diagnosed with "inter membrane hemorrhage A.D. [right ear]" and an injury of the left ear.  The next day the examiner diagnosed the Veteran with "SOM [secretory otitis media] [with] possible hemorrhage in middle ear."  Later that same month, the examiner noted the Veteran's eardrum improved and the examiner noted, "[b]oth drums now cleared OK to fly."  At the time of his discharge in September 1976, the Veteran reported ear trouble in his Medical History Report.  However, his discharge examination showed that his hearing was normal for VA purposes 38 C.F.R. 3.385 (2013).  The Board notes the results of audiology testing at service enlistment and discharge below.





The results of the Veteran's September 1974 induction examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
/
0
LEFT
0
0
0
/
5

The Veteran's September 1976 separation examination recorded audiometric results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
/
0
LEFT
10
10
0
/
0

Notwithstanding his documented in-service ear trouble, the Veteran contends that he was exposed to noise through working around artillery.  He is competent to report exposure to noise.  He is also credible in this regard as the evidence shows the Veteran's occupation in service was that of artillery crewman.  This is a military occupation specialty consistent with exposure to loud noises.  38 U.S.C.A. § 1154(a).  Thus, the Board finds an in-service injury is established, and the Board finds that the Veteran has presented sufficient evidence showing that he was exposed to noise in service.

Having determined that the Veteran had in-service noise exposure, an injury to his ears and has a current diagnosis of bilateral hearing loss, the final question before the Board is whether the Veteran's current hearing loss is related to his active service to include noise exposure, Holton element (3).  
In January 2010, VA provided the Veteran a VA examination to determine the relationship between the Veteran's current hearing loss and his service.  The record shows that the VA examiner conducted an audiological evaluation, interviewed the Veteran, and reviewed the claims file, to include the service treatment records.  The VA examiner then provided the following opinion as to the etiology of the Veteran's current hearing loss diagnosis:

At the time of this patient's discharge, hearing was documented as normal in each ear.  Since no hearing loss was found at the time of his discharge, his current hearing loss is less likely as not caused by result of service-related noise exposure while in the Army.  There were no significant changes in hearing sensitivity at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz when the audiogram from entrance [in September 1974] is compared to the audiogram at exit [in September 1976].

The Board finds the VA examiner opinion is probative in regards to the relationship between the Veteran service and his current hearing loss.  The VA examiner considered the Veteran's current complaint and claim that he has had hearing loss since service.  He highlighted that there is no significant threshold shift in auditory acuity, to the level of hearing loss, in service.  While there was no specific mention of the Veteran's ear injuries in February 1975, the examiner clearly reviewed the claims file.  It stands to reason that the examiner would have discussed the in-service ear injury if he had found the injuries of any importance.  Considering the foregoing, the Board finds that the VA examiner opinion is probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  There is no competent opinion to the contrary.

Consideration has been given to the Veteran's lay assertion that his hearing loss is related to his in-service noise exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, hearing disorders, including sensorineural hearing loss, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Sensorineural hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that audiological testing and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377. (Fed Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

While the Veteran is competent to report diminished hearing acuity, there is no indication that the Veteran is competent to diagnosis hearing loss for VA purposes etiologically link this disorder to his active service, to include in-service noise exposure.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Thus, the Board finds this lay evidence does not constitute competent medical evidence and lacks probative value.

The record indicates that the Veteran separated from service in September 1976 with normal hearing acuity and first reports a disability in his ears in his January 2002 application for benefits.  The Board notes that the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds and the record supports that the Veteran did not experience any symptoms of the claimed condition for at least 25 years after service.  This long period without problems weighs against the claim.  Thus, to the extent that he now claims that both conditions began in service, there is significant evidence that undermines that statement.

As the negative VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current  bilateral hearing loss is related to the acoustic trauma sustained in service.  Service connection for bilateral hearing loss and tinnitus is not warranted on a direct basis. 

Further, as stated above there is no credible or competent evidence to support that the Veteran developed his hearing loss within a year after his service.  Therefore, the Veteran cannot prevail on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, under 38 C.F.R. § 3.303(b) (2013), a nexus to service will be established where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). The Board finds that due to the lack of evidence of symptoms until many years following service continuity of symptomology in not shown.

The Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2013). 


ORDER

New and material evidence having been received; the claim for service connection for a left ear disability to include hearing loss is reopened.  To this extent and this extent only, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim for service connection of a back disability.  See 38 C.F.R. § 19.9 (2013).  

In the Veteran's September 2011 Board hearing, the Veteran indicated he was receiving Social Security Benefits for his back disability.  He further indicated that these records would be probative in his current appeal for his back disability.  

When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's SSA records and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


